Citation Nr: 1725227	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right eardrum disorder. 

2. Entitlement to service connection for a chronic respiratory disorder manifested by wheezing. 

3. Entitlement to service connection for a right elbow disorder. 

4. Entitlement to service connection for a left thumb disorder.

5. Entitlement to service connection for tinnitus. 

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

7. Entitlement to service connection for bilateral hearing loss. 

8. Entitlement to service connection for a cervical spine disability.

9. Entitlement to service connection for a low back disability.

10. Entitlement to a compensable rating for status post right forearm foreign body excision.

11. Entitlement to a compensable rating for a left cornea scar.

12. Entitlement to an increased rating for a left shoulder disorder, status post resection of the distal end of the left clavicle, rated as 20 percent disabling.

13. Entitlement to an increased rating for a left knee disorder, status post total knee replacement, rated as 10 percent disabling prior to August 20, 2015, on a schedular or extraschedular basis. 

14. Entitlement to an increased rating for a right knee disorder, status post total knee replacement, rated as 10 percent disabling prior to March 31, 2016, on a schedular or extraschedular basis.

15. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1983 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
	
In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  During that hearing, the Veteran withdrew his claims for service connection for the right eardrum and respiratory disorders.  He also limited his increased rating claims to the period during which he was rated at 10 percent for the right and left knees.  Finally, the Veterans Law Judge discussed the issue of hearing loss and took jurisdiction over it; thus, it will be addressed in this opinion. 

On February 16, 2017, the Veteran withdrew two more claims for service connection for the right elbow and left thumb disorders.  During the Board hearing and in February 2017 correspondence, the Veteran's representative waived agency of original jurisdiction review of the additional evidence that was added to the claims file since the November 2016 Board remand.  

The issue of service connection for the left arm has been raised by the record in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of reopening service connection for the right shoulder, service connection for bilateral hearing loss, cervical spine, and low back disorders, entitlement to higher ratings for the bilateral knees, right forearm scar, left cornea scar, and left shoulder disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During the February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, with his representative, withdrew his claims for service connection for a right eardrum disorder and respiratory disorder.  

2. On February 16, 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his claims for service connection for a right elbow disorder and a left thumb disorder  

3. Resolving reasonable doubt in favor of the Veteran, his tinnitus is etiologically-related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the service connection claim for a right eardrum disorder by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the service connection claim for a respiratory disorder by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of the service connection claim for a right elbow disorder by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of the service connection claim for a left thumb disorder by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


5. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Before the undersigned Veterans Law Judge on February 15, 2017, the Veteran, with his representative, withdrew his claims for service connection for the right eardrum and respiratory disorders.  On February 16, 2017, the Veteran's representative submitted a statement withdrawing the claims for service connection for the right elbow and left thumb disorders.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to those claims.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Service Connection for Tinnitus

The Veteran contends that his tinnitus was caused by exposure to aircraft noise when delivering or receiving information at active flight lines as well as gunfire and explosions during war games and TDY.  The Veteran's DD 214 confirms that the Veteran served as an information specialist.  The Board finds that the Veteran's statements are credible and that he experienced loud noise exposure in service. 

The Board finds that the evidence is in equipoise.  The Veteran's service treatment records are silent as to complaints of or treatment for tinnitus.  Moreover, in a September 2014 VA examination, a VA audiologist opined that the Veteran's tinnitus is less likely than not related to in-service noise exposure based on the service treatment records and medical literature.  The Veteran provided two private medical opinions, however, that relate his tinnitus to service.  In one opinion, the private medical provider wrote that "[e]xposure to impulse noise can result in acoustic trauma from a limited number of exposures including a single exposure but can also result in conventional noise-induced hearing loss from extended periods of exposure to impulse noise over many weeks, months, or years."  He also wrote that "[w]ith regard to noise-induced tinnitus, specific parameters of hazardous noise exposure have not been defined, but noise levels associated with hearing loss are also likely to be associated with tinnitus."  

Accordingly, the Board finds that the evidence is in equipoise and, resolving reasonable doubt in favor of the Veteran, finds that service connection is warranted for tinnitus.  


ORDER

The issue of service connection for the right eardrum disorder is dismissed. 

The issue of service connection for the respiratory disorder is dismissed. 

The issue of service connection for the right elbow disorder is dismissed. 

The issue of service connection for the left thumb disorder is dismissed. 

Service connection for tinnitus is granted.


REMAND

The remaining issues must be remanded for additional development.  During the hearing, the Veteran alerted the Board that he had been receiving medical treatment at VA since 1990.  The earliest VA medical record associated with the claims file is from October 2009.  Accordingly, these records are necessary prior to rendering a decision on the Veteran's service connection claims. 

Moreover, a remand is necessary to obtain several VA examinations and/or medical opinions.  The Veteran's hearing loss claim must be remanded for a new audiological examination because the Veteran contends that his hearing loss has worsened since his last examination in March 2014, which did not show hearing loss for VA compensation purposes.  The issues of service connection for a cervical spine disorder and a low back disorder must be remanded for a VA medical opinion that addresses whether these disorders have been caused by or aggravated by the Veteran's service-connected knee disorder.  

Additionally, VA examinations are necessary for the Veteran's increased rating claims for the right forearm scar, cornea scar, and left shoulder.  The last examinations took place in March and April of 2010 and recent medical records show possible ulnar nerve damage related to the Veteran's right forearm scar and continued vision complaints related to his cornea scar. 

Regarding the Veteran's claims for increased ratings for his knees, the Board notes that it is unclear whether the Veteran had meniscal or instability issues during the periods on appeal.  December 2009 medical records showed a tear in the medial meniscus, but not ligamentous derangement of the left knee, while a March 2010 VA examination showed no evidence of instability or meniscus abnormality.  A May 2012 physical examination showed stable ligaments in the right knee, but a "trace positive Lachman's and anterior drawer sign in the left knee."  There was also tenderness along the medial joint line in the right knee and the "McMurray's test is a low painful but does not cause a pop or click in the right knee."  In February 2013, however, a physical examination revealed bilateral joint effusion, 5/5 muscle strength, no tenderness to palpation, no laxity to anterior/posterior draw and varus/valgus testing, negative McMurray test results bilaterally, and normal peripheral pulses.  In June 2013, an assessment showed stable ligaments bilaterally and degeneration of the posterior horn of the medial meniscus.  In light of these conflicting medical findings and diagnoses, the Board finds that a medical opinion is necessary prior to making a decision on the claims. 

Moreover, given the Veteran's frequent medical visits for aspirations and injections due to effusion and his history of falls, the Board finds that referral for extraschedular consideration is warranted to ensure that the Veteran's knee disabilities are accurately rated.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See id.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the Miami VAMC, Bay Pines VAMC, and the Tampa James A. Haley Veterans' Hospital from January 1990 to October 2009.  Since the earliest records would pre-date VA's use of an electronic medical records system, searches must be made of archived or retired paper records, with documentation of any negative results from EACH medical facility.

2. Schedule the Veteran for a VA examination to determine the severity and etiology of the Veteran's hearing loss, if any.  The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should provide an opinion with supporting rationale as to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss was incurred in or is otherwise related to service?

In rendering this opinion, the examiner should address the private medical opinion submitted in February 2017. 

3. Schedule the Veteran for a VA examination with an appropriate medical provider to assess the severity of his service-connected left shoulder disability. 

4. Schedule the Veteran for a VA examination with an appropriate medical provider to assess the severity of his service-connected right forearm scar and residuals, to include any testing needed to determine whether he has ulnar neuropathy in the right forearm.  

If ulnar neuropathy is diagnosed, the examiner should render the following opinions:
 
a. Whether it is at least as likely as not (50 percent probability or better) related to service, including the in-service injury that resulted in his service-connected right forearm scar? 

b. Whether it is at least as likely as not (50 percent probability or better) caused by or aggravated by his service-connected right forearm scar?  

5. Schedule the Veteran for a VA examination with an appropriate medical provider to assess the severity of his service-connected left cornea scar, to include an assessment of any residuals such as floaters or vision impairment.   

6. Only AFTER obtaining as many of the Veteran's historical VA records as are available (instruction #1), then forward the Veteran's claims file to an orthopedist for addendum medical opinions regarding the Veteran's musculoskeletal claims.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  

Based on examination findings, medical principles, the Veteran's statements, and available medical records, the examiner should respond to the following requests: 

a. Review the Veteran's medical records and determine whether he had any identifiable meniscal condition or clinical evidence of instability  prior to March 2016 for the right knee and prior to August 2015 for the left knee. 

The examiner should address the relevant medical records, including the December 2009, May 2012, February 2013, and June 2013 VA medical records and March 2010 VA examination.  

b. Opine whether the Veteran's cervical spine disorder is at least as likely as not (50 percent probability or better) caused by or aggravated by his service-connected knee disabilities.  

c. Opine whether the Veteran's low back disorder is at least as likely as not (50 percent probability or better) caused by or aggravated by his service-connected knee disabilities.  

Causation and aggravation should be addressed separately.  

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

7. After all development has been completed regarding the Veteran's claims for increased ratings for his bilateral knee disabilities, the claims should be submitted to the Director, Compensation Service, or designee, for extraschedular consideration.  Please see the above discussion.

8. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


